196 Ga. App. 687 (1990)
396 S.E.2d 609
SUCHNICK
v.
SOUTHERN GENERAL INSURANCE COMPANY.
A90A0785.
Court of Appeals of Georgia.
Decided September 4, 1990.
Earnie R. Breeding, for appellant.
Darroch & Obenshain, Robert M. Darroch, for appellee.
POPE, Judge.
Plaintiff James Suchnick appeals the trial court's order dismissing his complaint as a sanction for failure to respond to defendant's interrogatories and request for production of documents. The record shows plaintiff failed to serve any response to defendant's discovery requests and also failed to respond to defendant's motion for sanctions. On appeal, plaintiff argues the trial court erred in dismissing the complaint because no previous order compelling response to discovery had been issued. OCGA § 9-11-37 (d) (1) authorizes a trial court to dismiss an action, pursuant to OCGA § 9-11-37 (b) (2) (C), for complete failure to respond to interrogatories. Mayer v. Interstate *688 Fire Ins. Co., 243 Ga. 436 (2) (254 SE2d 825) (1979); Danger v. Strother, 171 Ga. App. 607 (1) (320 SE2d 613) (1984). The trial court did not abuse its discretion in dismissing plaintiff's complaint.
Because the law of Georgia is indisputably clear on issues raised by plaintiff's appeal, we grant defendant's motion for a $500 penalty for frivolous appeal pursuant to Rule 26 (b) of the Rules of this Court. The trial court is hereby directed to enter judgment for a $500 penalty against plaintiff and in favor of defendant upon return of the remittitur.
Judgment affirmed. Motion for penalty for frivolous appeal granted. Deen, P. J., and Beasley, J., concur.